PER CURIAM.
Appeal from the Commissioner of Patents in an interference proceeding involving an invention for attachments to automobiles for carrying spare rims and tires. The case turns solely upon issues of fact. The tribunals of the Patent Office concurred in awarding priority to Strifler. A careful review of the record convinces us that no error has been committed. The decision of the Commissioner of Patents is affirmed. Affirmed.
Mr. Justice HITZ, of the Supreme Court of the District of Columbia, sat in the place of Mr. Justice ROBB.